     Case 2:18-cv-01188 Document 112 Filed 10/20/20 Page 1 of 2 PageID #: 61

                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                     CRIMINAL ACTION NO. 6:12-cr-00210

LLOYD B. CARR




                                      ORDER

       Pending before the Court is Defendant’s Letter Form Motion for Equitable

Tolling and Appointment of Counsel. [ECF No. 107]. Defendant filed a motion under

28 U.S.C. § 2255 to modify, set aside, or vacate his sentence on July 27, 2018. [ECF

No. 89]. Magistrate Judge Tinsley entered Proposed Findings and Recommendation

recommending that the District Court deny Defendant’s Motion on September 3,

2020. [ECF No. 21]. Defendant filed a Motion requesting more time to file objections

to the PF&R. [ECF No. 104]. I granted Defendant’s Motion, giving him until October

1, 2020, to file objections. [ECF No. 106]. Defendant filed the instant Motion on

October 1, 2020. Defendant’s Motion does not address the PF&R other than asking

for even more additional time to file objections. Because Defendant has already been

given additional time to file objections to the PF&R, I DENY Defendant’s Motion for

Equitable Tolling and Appointment of Counsel and find that no timely objections to

the PF&R have been made.

       A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”
   Case 2:18-cv-01188 Document 112 Filed 10/20/20 Page 2 of 2 PageID #: 62

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

      Because the parties have not filed objections in this case, the court ADOPTS

and INCORPORATES herein the PF&R [ECF No. 21] and ORDERS judgment

consistent therewith. Defendant’s Motion [ECF No. 107] is DENIED. The court

DISMISSES without prejudice this matter from the docket.

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                      ENTER:       October 19, 2020
